PER CURIAM.
Paragraph 2 of the final judgment dissolving the parties’ marriage is clarified to reflect that the award of permanent periodic alimony shall terminate upon the death of either party or upon remarriage of petitioner-wife. An obligation to pay periodic alimony ceases upon the death of the obli-gor unless that person expressly agrees that the estate shall be bound to continue to pay alimony after his death. O’Malley v. Pan American Bank of Orlando, 384 So.2d 1258 (Fla.1980). Otherwise the judgment is affirmed as no abuse of discretion has been demonstrated. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Lopez v. Lopez, 438 So.2d 984 (Fla. 3d DCA 1983).
Affirmed as modified.